tcmemo_2007_71 united_states tax_court william j brumback petitioner v commissioner of internal revenue respondent docket no 13821-05l filed date william j brumback pro_se erin k salel for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background petitioner submitted to the internal_revenue_service a form_1040 u s individual_income_tax_return for listing only zeros ie listing zero income and zero tax due respondent mailed petitioner a statutory_notice_of_deficiency for petitioner received the notice_of_deficiency for petitioner however did not petition the court regarding the notice_of_deficiency for on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing nftl with respect to the nftl listed dollar_figure of tax owed for the nftl also listed sec_6702 frivolous_return penalties owed for and on or about date petitioner sent respondent a form request for a collection_due_process_hearing hearing request attached to the hearing request petitioner wrote that there were irregularities errors and or defects in the accounting_records of the internal_revenue_service record of assessment summary record of assessment verification and validity of his tax_liability and returns prepared for or executed for him petitioner did not propose any collection alternatives on date settlement officer wendy clinger sent petitioner a letter advising him he would not receive a face-to- face sec_6330 hearing on the issues he raised in his hearing request because they have been determined by the courts to be frivolous or issues that the appeals_office does not consider ms clinger offered petitioner a telephone conference on date ms clinger also advised petitioner that he had days to submit a list of relevant and nonfrivolous matters such as submitting collection alternatives that he wished to discuss at the sec_6330 hearing in which case he would be granted a face-to-face sec_6330 hearing on date petitioner sent a letter to ms clinger containing frivolous and groundless arguments and stated that he wanted a face-to-face sec_6330 hearing on date ms clinger called petitioner but did not speak to him she left a message on an answering machine with her name and telephone number petitioner did not call ms clinger back ms clinger reviewed the administrative file for and confirmed that respondent had complied with all applicable laws and administrative procedures regarding during this review ms clinger discovered that petitioner’s assessment for was too high and even though petitioner was not entitled to challenge his underlying liability in the sec_6330 hearing she had the assessment corrected ie it was partially abated on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner regarding hi sec_2001 tax_year in the notice_of_determination respondent determined to sustain the collection action on date petitioner timely filed a petition regarding the notice_of_determination the petition contains frivolous and groundless arguments on date in response to petitioner’s lengthy and frivolous discovery requests respondent sent petitioner a letter providing him excerpts from the truth about frivolous tax arguments on date respondent sent petitioner a letter that noted that petitioner’s continuing discovery requests were frivolous and groundless and it appeared that their only purpose was for delay petitioner was advised of the provisions of sec_6673 and that respondent would file a motion requesting sanctions under sec_6673 on date respondent sent petitioner another letter attached were copies of his form_4340 certificate of assessments payments and other specified matters for a summary record of assessments for and the truth about frivolous tax arguments respondent directed petitioner’s attention to specific pages of the truth about frivolous tax arguments regarding petitioner’s contentions on date respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 on date the court ordered petitioner to file on or before date any objection to respondent’s motion for summary_judgment and to impose a penalty under sec_6673 on date petitioner filed an objection to respondent’s motion for summary_judgment and to impose a penalty under sec_6673 in the objection petitioner made frivolous and groundless arguments on date the court ordered respondent’s motion for summary_judgment and to impose a penalty under sec_6673 calendared for hearing at the court’s san diego california session beginning date petitioner appeared at the calendar call and made an oral motion for a continuance which the court denied at the hearing on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 petitioner filed a supplemental response to motion for summary_judgment at the hearing petitioner made several frivolous objections which the court denied petitioner was evasive in answering the court’s questions discussion i motion for summary_judgment rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law ii determination to proceed with collection sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice ie the hearing notice of the filing of a notice of lien under sec_6323 sec_6320 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a 30-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e --which provide for among other things the conduct of the hearing the making of a determination and jurisdiction for court review of the sec_6330 determination sec_6320 pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a statutory_notice_of_deficiency for the years in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite petitioner received a notice_of_deficiency for accordingly he cannot challenge his underlying liabilities see sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite therefore we review respondent’s determination for an abuse_of_discretion see sego v commissioner supra pincite petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b accordingly we conclude that respondent did not abuse his discretion and we sustain respondent’s determination to proceed with collection iii sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous petitioner has advanced shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we do not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir petitioner was warned by respondent and the court that his arguments were frivolous and without merit and that if he continued to advance them he could be subject_to a penalty of up to dollar_figure even after receiving these repeated warnings petitioner continued to advance frivolous and meritless arguments we conclude petitioner’s position was frivolous and groundless and that petitioner instituted and maintained these proceedings primarily for delay accordingly pursuant to sec_6673 we hold petitioner is liable for a dollar_figure penalty to reflect the foregoing an appropriate order and decision will be entered
